Citation Nr: 1032812	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  05-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUE

Entitlement to service connection for a low back disorder.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the U.S. Army from May to 
June 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a 
May 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Washington, DC.

As support for his claim, the Veteran testified at a hearing in 
June 2005 at the Board's offices in Washington, DC (Central 
Office hearing).  The undersigned Veterans Law Judge presided.

In February 2007 the Board remanded the Veteran's claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.  This additional 
development of the claim included obtaining potentially relevant 
medical treatment records from Jefferson Memorial Hospital (or, 
if unobtainable, making an express declaration of this), 
obtaining the Veteran's Social Security Administration (SSA) 
records, and scheduling him for a VA compensation examination for 
a medical nexus opinion regarding the etiology of his low back 
disorder - and specifically in terms of whether it is 
attributable to an injury he sustained during service.

Following and as a result of that remand, the Veteran was 
scheduled for two VA compensation examinations in April and May 
2008, which he did not attend.

Since, however, there were indications he was homeless when the 
AMC was trying to contact him concerning the scheduling of those 
VA compensation examinations, and when trying to additionally 
contact him to regarding his treatment at Jefferson Memorial 
Hospital, the Board determined there had not been 
substantial compliance with its remand directives and, therefore, 
again remanded the claim in October 2009.  See Chest v. Peake, 
283 Fed. App. 814 (Fed. Cir. 2008); Stegall v. West, 11 Vet. App. 
268 (1998); and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Following and as a result of the Board's October 2009 remand, the 
AMC's Remand and Rating Development Team at the RO in Huntington, 
West Virginia, sent the Veteran a letter in December 2009 to his 
last known address to try and obtain the treatment records 
mentioned from Jefferson Hospital.  The AMC's Remand and Rating 
Development Team also, in January 2010, sent a letter to him at 
the VA Medical Center (VAMC) in Martinsburg, West Virginia, to 
alternatively try and contact him there since the Board had 
indicated he may have been a patient there - including 
inpatient.  As well, he was scheduled for another VA compensation 
examination, which was to be performed in January 2010, 
but he again failed to report for the evaluation.

According to a Report of General Information (VA Form 21-0820), 
dated in April 2010, the Remand and Rating Development Team 
(RRDT) contacted the VAMC in Washington, DC, and, after checking 
the Compensation and Pension Record Interchange (CAPRI) system, 
noticed the Veteran is now homeless.  There is no address or 
phone number to contact him.  Consequently, the RRDT issued a 
supplemental statement of the case (SSOC) in April 2010 
continuing to deny the claim and, in June 2010, returned the file 
to the Board for further appellate consideration since all 
efforts to contact the Veteran were exhausted.

As the Court held in Saylock v. Derwinski, 3 Vet. App. 294, 395 
(1992) (citing United States v. Chemical Foundation, Inc., 272 
U.S. 1, 14-15 (1926)), "[p]rinciples of administrative regularity 
dictate a presumption that Government officials 'have properly 
fulfilled their official duties.'"  For VA purposes, "notice" 
means written notice sent to a claimant at his or her most recent 
address of record.  38 C.F.R. 3.1(q) (2009).  See, too, 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) and Thompson v. 
Brown (Charles), 8 Vet. App. 169, 175 (1995).  The presumption of 
administrative regularity does not diminish the claimant's 
responsibility to keep VA informed of changes of address.  And 
if, as here, he does not, VA is not obligated to "turn up heaven 
and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).

It is indeed unfortunate the Veteran is homeless, but VA simply 
has no means of contacting him, especially since he is 
unrepresented, so is proceeding with the adjudication of his 
appeal.


FINDING OF FACT

There is no probative (competent and credible) evidence of record 
suggesting the Veteran's current low back disorder is 
attributable to his military service, including especially to an 
injury he sustained in June 1975 while training.


CONCLUSION OF LAW

The Veteran's low back disorder was not incurred in or aggravated 
by his military service and may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis of 
its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court could conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in March, June 
and July 2004, March 2007 and April 2008.  The letters informed 
him of the evidence required to substantiate his claim and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2007 letter complied with 
Dingess by discussing the downstream disability rating and 
effective date elements of the claim.  And of equal or even 
greater significance, after providing that additional Dingess 
notice in March 2007, the AMC readjudicated the claim in the 
August 2009 and April 2010 SSOCs.  See again Mayfield IV and 
Prickett, supra.  Therefore, any timing defect in the provision 
of that additional notice, since it did not precede the initial 
adjudication of the claim, has been rectified ("cured").

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claim that is obtainable.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The RO and AMC obtained his 
service treatment records (STRs), VA treatment records, and SSA 
records.  There also is a transcript of his hearing before the 
Board.  In addition, as mentioned, the RO and AMC arranged for a 
total of three VA compensation examinations in April and May 2008 
and in January 2010 to try and obtain a medical nexus opinion 
concerning whether his low back disorder is attributable to his 
military service, and especially to an injury while training.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, he 
failed to appear for any of these examinations, and the AMC's 
valiant efforts to contact him concerning the scheduling of these 
examinations and regarding the records of his treatment at 
Jefferson Hospital were all ultimately unsuccessful.  Therefore, 
the Board is satisfied that VA has provided all possible 
assistance under the VCAA and that appellate review may proceed 
under the circumstances presented.



II.  Entitlement to Service Connection for a Low Back Disorder

The Veteran contends he injured his low back during basic 
training in June 1975 and has chronic resultant disability.

Service connection may be granted if it is shown the Veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during service 
of a pre-existing condition beyond its natural progression.  38 
U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

Some diseases like arthritis are chronic, per se, and therefore 
will be presumed to have been incurred in service if manifested 
to a compensable degree (of at least 
10-percent disabling) within one year after service.  This 
presumption, however, is rebuttable by probative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

To establish service connection, there must be:  (1) a medical 
diagnosis of a current disability; (2) medical or, in some cases, 
lay evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the in-
service injury or disease and the current disability.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).



In order to establish a showing of chronic disease in service, or 
within a presumptive period per § 3.307, a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic," is required.  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id. 

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when:  (1) a layperson is competent to identify 
the medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and make a credibility determination as to 
whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether 
medical evidence is needed to demonstrate that a Veteran 
presently has the same condition he or she had in service or 
during a presumption period, or whether lay evidence will 
suffice, depends on the nature of the Veteran's present condition 
(e.g., whether the Veteran's present condition is of a type that 
requires medical expertise to identify it as the same condition 
as that in service or during a presumption period, or whether it 
can be so identified by lay observation).  Savage, 10 Vet. 
App. 488, 494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise - 
meaning about evenly balanced for and against the claim, with the 
Veteran prevailing in either event.  Conversely, the claim will 
be denied if the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here, as previously acknowledged in both the February 2007 and 
October 2009 remands, the Board does not dispute the Veteran has 
a current low back disorder.  VA outpatient treatment records 
dated in 2004 and records obtained from SSA confirm he has a 
current low back disorder.  So he at least has the required proof 
of current disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000) and Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (indicating service connection presupposes a current 
diagnosis of the condition claimed and that, without this minimum 
level of proof, there can be no valid claim).  See also 
Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 
(1997) (holding that VA compensation only may be awarded to an 
applicant who has disability existing on the date of application, 
not for past disability); and McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (further clarifying that this requirement of 
current disability is satisfied when the claimant has the 
disability at the time the claim for VA disability compensation 
is filed or during the pendency of the claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).



The Veteran also testified under oath during his June 2005 
hearing to experiencing continuity of symptomatology since 
injuring his low back during service.  But although competent to 
make this proclamation, his lay testimony concerning this also 
must be credible to ultimately have probative value and establish 
this necessary linkage to warrant granting service connection.  
See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).

Regarding the incurrence of a relevant disease or injury in 
service, as the Board also previously acknowledged when twice 
remanding the claim, the Veteran's service treatment records 
(STRs) indicate treatment for back pain in June 1975 after he 
fell during training.  His complaints of back pain continued for 
approximately four days and the resultant diagnosis was low back 
strain.  There is no report of a separation examination in the 
claims file, and no objective indication of any further 
complaints or findings referable to his low back for many years 
after service.  Most importantly, though, because of the repeated 
inability to have him undergo a VA compensation examination, 
there is no competent and credible medical nexus opinion or 
evidence in the file attributing his current low back disorder to 
that injury in service.  See Watson v. Brown, 4 Vet. App. 309, 
314 (1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and an 
injury or disease incurred in service.").  See, too, Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. 
Cir. 1998).



The low back disorder at issue is not the type of condition that 
is readily capable of lay diagnosis or opinion regarding 
etiology.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (indicating that, where lay evidence provided is 
competent and credible, the absence of contemporaneous medical 
documentation, such as in medical treatment records, does not 
preclude further evaluation as to the etiology of the claimed 
disorder, but that the Board retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence).

The repeated inability to have the Veteran undergo a VA 
compensation examination for this necessary medical nexus opinion 
means the Board must consider his claim based on the evidence 
already of record.  38 C.F.R. § 3.655.  The Board previously 
found his assertions of continuity of symptomatology since 
service to be credible, as they were uncontradicted by the 
evidence of record and consistent with reported histories in his 
VA treatment records from 2004 and the testimony he gave during 
his hearing in June 2005.  This history, according to a VA 
treatment record dated in February 2004, includes spinal surgery 
(pinched nerve in lower lumbar) fused in 1983 or 1984, so 
approximately 26 years ago.  But even that surgery, if it indeed 
occurred as alleged, was several years after the Veteran's 
military service had ended in 1975 - indeed, even well beyond 
the one-year presumptive period for the initial manifestation of 
arthritis to a compensable degree of at least 10-percent 
disabling.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  See also 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2009).

Moreover, this February 2004 VA treatment record goes on to note 
that his back only had been hurting him since that surgery (so 
not since service), and especially in the last 6 months since he 
was homeless and therefore had been walking more than usual from 
shelter to shelter without getting proper rest.  He said the pain 
radiated into his legs occasionally and caused intermittent 
numbness and weakness, though no incontinence.  The diagnosis 
after objective clinical evaluation was acute exacerbation of 
chronic low back pain (LBP).  So the pain and discomfort he was 
experiencing in his low back at the time of that outpatient 
consultation in February 2004 was not attributed to the injury he 
had sustained in basic training during his military service.

Finally, records from the SSA from 1991-1997 show the Veteran has 
been receiving disability benefits since March 1991 for the 
primary diagnoses of schizophrenia, paranoid and other psychotic 
disorders.  His VA outpatient treatment records also show 
evaluation and treatment for mental illness including 
schizophrenia.  His SSA records also list a secondary disorder of 
the spine since March 1992, but, like the VA outpatient treatment 
records, do not relate this disorder to the Veteran's military 
service - including specifically to the injury he sustained in 
basic training.

So even acknowledging there is proof of his claimed disability 
and documentation of a relevant injury in service during his 
basic training, there still is no competent and credible medical 
nexus evidence of record establishing a correlation between that 
injury in service and his current disability.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  See also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995).  The Federal Circuit Court has recognized the 
Board's "authority to discount the weight and probity of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for a low back disorder.  So there is no reasonable doubt to 
resolve in his favor, and this claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.


ORDER

The claim for service connection for a low back disorder is 
denied. 



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


